DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1, 3-4, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibaraki et al. (JPS632500 A, IDS, Ibaraki hereinafter).
Claim 1: Ibaraki teaches a sound pickup device (title and abstract, ln 1-13, fig. 9) comprising: 
a first microphone (microphone 71 in fig. 9); 
a second microphone (microphone 72 in fig. 9); 
an acoustic obstacle that blocks sound pickup in a predetermined direction range with respect to the first microphone (figs. 7-8, a sound from direction A to maximum of the sensitivity of the microphone 71 having a sensitivity shape 81, but minimum sensitive to the microphone 72, due to opposite to a maximum sensitivity of the microphone 72 having a sensitivity curve 82, and thus, an acoustic obstacle by unidirectional microphones 71 and 72,  orientating a maximum sensitivity at directions A, B, and C, e.g., the target speaker’s voice A is picked up at the microphone 71, curve 100, but occluded at the direction C, curve 101, similarly, the acoustic wave C is picked up at the microphone 72, curve 108, but occluded at the microphone 71, curve 107 in fig. 10, paragraph of page 3 and thus, the unidirectional microphones as the claimed acoustic obstacle that blocks sound pickup in a direction that is not in the unidirection of the microphones in figs. 7-8); and 
a gain controller (including elements 91-96,  etc., in fig. 9) that: 
compares a first characteristic amount of a sound pickup signal of the first microphone and a second characteristic amount of a sound pickup signal of the second microphone (via the subtraction circuit 94 to perform amplitude subtraction via the elements 91-94 and compared to a threshold value provided by a threshold setting circuit 95 in fig. 9, para in page 4); and 
controls a gain of the first microphone or the second microphone in accordance with a result of comparing the first characteristic amount and the second characteristic amount (based on the output value of the comparison circuit 96 to control switch circuit 97, maximum throughput of signal from the microphone 71, i.e., a gain value 1.0, is achieved while switch on at the element 97, and minimum throughput of the signal form the microphone 71, i.e., a gain value 0.0, is achieved while switch off at the element 97, paragraph of page 4).
Claim 13 has been analyzed and rejected according to claim 1 above.
Claim 3: Ibaraki further teaches, according to claim 1 above, wherein the first characteristic amount and the second characteristic amount are changed by the acoustic obstacle when each of the sound pickup signal of the first microphone and the sound pickup signal of the second microphone includes sound of a sound source not included in the predetermined direction range (the target sound A is picked up by the microphone 71, curve 100, but not in the microphone 72, curve 101, and similarly, the sound C picked up by the microphone 72, curve 108, but not in the pickup signal of the microphone 71, curve 107 in fig. 10, paragraph of page 3).
Claim 4: Ibaraki further teaches, according to claim 1 above, wherein the first characteristic amount and the second characteristic amount include a signal level (the discussion in claim 1, and signal level at the time domain in fig. 10 and level threshold 103).
Claim 15 has been analyzed and rejected according to claims 13, 3 above.
Claim 16 has been analyzed and rejected according to claims 13, 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (above) and in view of reference Hori et al (US 5550925 A, hereinafter Hori).
Claim 2: Ibaraki teaches all the elements of claim 2, according to claim 1 above, except explicitly teaching wherein the gain controller controls the gain of the second microphone.
Hori teaches an analogous field of endeavor by disclosing a sound pickup device (title and abstract, ln 1- 6 and figs. 1-3 and fig. 23) and wherein the sound pickup device comprising a first microphone (a microphone 201 in fig. 23), a second microphone (a microphone 202 in fig. 23); a gain controller (including amplifiers 217-220, band-pass filters 213-216, comparing circuit 225-227, variable filters 203-204, etc., in fig. 23) that 
compares a first characteristic amount of a sound pickup signal of the first microphone and a second characteristic amount of a sound pickup signal of the second microphone (via 225, 226, comparing acoustic signal levels between low frequency components of the two microphone signals and between middle frequency components of the two microphone signals, col 14, ln 55-67 and col 15, ln 1-14); and 
controls a gain of the first microphone or the second microphone in accordance with a result of comparing the first characteristic amount and the second characteristic amount and wherein the gain controller controls the gain of the second microphone (via variable filter 203, 204, etc., based on the results outputted from 225, 226 etc. in fig. 23; attenuation varied as in figs. 17-18, col 16, ln 10-27) for benefits of improving noise reduction in audio signal by selectively and automatically attenuating target noises (via BPFs, and automatically attenuating low frequency noise and col 1, ln 51-67) and and compensating unbalance between low and middle frequencies components (1kHz audio signal pickup in fig. 44, and lower frequency audio signal pickup in 45, col 34, ln 55-63) in a simple arrangement and construction (col 2, ln 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the gain controller controls the gain of the second microphone, as taught by Hori, to the gain controller in the sound pickup device, as taught by Ibaraki, for the benefits discussed above.
Claim 5: the combination of Ibaraki and Hori further teaches, according to claim 1 above, wherein the first characteristic amount and the second characteristic amount include variance of rise time in a different frequency (Hori, the audio signal spectrum having different rising time of the amplitude at the low frequency range and the high frequency range in figs. 4-6).
Claim 6: the combination of Ibaraki and Hori further teaches, according to claim 1 above, wherein the gain controller reduces an output level with respect to an input level (Hori, attenuating the input audio signal via the filters 203, 204, col   via variable filter 102 in fig. 13 and variable equalizer 114 in fig. 21 and according to the integrated signal level from the element 113 in fig. 13), when a difference or a ratio between the first characteristic amount and the second characteristic amount is increased to more than or equal to a predetermined value (the difference between low frequency components of the two microphone signals and between the middle frequency components of the two microphone signals, and outputting a microphone signal having a higher level in the low frequency components and in the middle frequency components, col 14, ln 67, col 15, ln 1-23).
Claim 7: the combination of Ibaraki and Hori further teaches, according to claim 1 above, wherein the gain controller changes an output level with respect to an input level in accordance with a change in a difference or a ratio between the first characteristic amount and the second characteristic amount (Hori, the discussion in claim 6 above, and further, via variable equalizer 231, 232 based on at least level comparison of the two microphone signals from detecting circuit 221, 222 in fig. 28).
Claim 14 has been analyzed and rejected according to claims 11, 2 above.
Claim 17 has been analyzed and rejected according to claims 13, 5 above.
Claim 18 has been analyzed and rejected according to claims 13, 6 above.
Claim 19 has been analyzed and rejected according to claims 13, 7 above.

Claims 8-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (above) and in view of reference Dann et al (US 4862278 A, hereinafter Dann).
Claim 8: Ibaraki teaches all the elements of claim 8, according to claim 1 above, including unidirectional microphones (71, 72 in fig. 7 and sensitivity directivity in fig. 8), except explicitly teaching wherein the acoustic obstacle comprises a housing with a cylindrical shape.
Dann teaches an analogous field of endeavor by disclosing a sound pickup device (title and abstract, ln 1-9 and fig. 2) and wherein an acoustic obstacle (including acoustic focusing baffle 12 in figs. 1-2) that blocks sound pickup in a predetermined direction range with respect to a first microphone is disclosed (sonic acceptance angle D, col 2, ln 41-49 and purported to avoid noise out of the angle D, col 1, ln 32-38) and wherein the acoustic obstacle comprises a housing (including baffle 12, etc. in fig. 1-2) with a shape (a shape of element 12 in fig. 1) for benefits of achieving an effective noise reduction during the sound pickup (col 1, ln 32-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the acoustic obstacle comprises the housing with the shape, as taught by Dann, to the acoustic obstacle in the sound pickup device, as taught by Ibaraki, for the benefits discussed above.
However, the combination of Ibaraki and Dann does not explicitly teach wherein the shape is a cylindrical shape or rectangular parallelepiped shape.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that a baffle to hold the microphone has a cylindrical shape, rectangular-piped shape, square shape, longitudinal telescope, etc., would be a matter of designer’s choices, for example, to fit the body shape of microphone with less space consumed, easier to assembly, stable to hold the microphone, etc.
	Claim 9 has been analyzed and rejected according to claims 1, 8 above.
Claim 10: the combination of Ibaraki and Dann further teaches, according to claim 1 above, wherein the predetermined direction range is a predetermined angle range (Ibaraki, the predetermined direction range for a speaker signal A is from left to the right in fig. 8 and Dann, an angle range D in fig. 2) with respect to a horizontal direction of an installation surface (Ibaraki, the unidirectional microphone is pointed at left side to the right side along the horizontal line in fig. 7-8 and Dann, an angle D in fig. 2) on which the sound pickup device is disposed (Dann, the microphone is disposed within the baffle 12 in fig. 1, 2).
Claim 11: the combination of Ibaraki and Dann further teaches, according to claim 10 above, wherein the predetermined direction range is an angle range of certain degrees or less with respect to the horizontal direction (Ibaraki, a range about -90° to + 90° or less degrees at the direction C with respect to the target sound A in fig. 8, and Dann, degree beyond the angle D in fig. 2 and the angle is at least less than 180 degrees with respect to the horizontal line the microphone longitudinally assembled along and the discussion in claim 12 above).
However, the combination Ibaraki and Dann does not explicitly teach wherein the certain degrees are 16degrees.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that selecting a blocking angle to block sound pickup is to be 16 degrees, 20 degrees, 30 degrees, or other value of degrees, would have been a matter of designer’s choices, for example, a wide angle used for blocking sound pickup can be designed to focus the acoustic sound pickup energy on specific person, while a narrow angle for blocking sound pickup can be designed to broadly accept party sounds including more environment sounds.
Claim 20 has been analyzed and rejected according to claims 13, 10 above.

Claims 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (above) and in view of reference Kimura et al (US 20120257779 A1, hereinafter Kimura).
Claim 12:  Ibaraki teaches all the elements of claim 12, according to claim 1 above, except a sound-absorbing material being disposed near the acoustic obstacle.
Kimura teaches an analogous field of endeavor by disclosing sound pickup device (title and abstract, ln 1-11 and figs. 1-2) and wherein a first microphone and a second microphone are  disclosed (including 106a, 106b in fig. 2) and an acoustic obstacle is disclosed (a casing 101 having a hole to pass the sound in fig. 2) and a sound-absorbing material disposed (elastic member 108 with porous material in fig. 2, 13A-13B and the frequency response in figs. 12A-12C and thus, inherently absorbing sound at certain frequency range beyond the resonance frequency in figs. 12A-12C) near the acoustic obstacle (assembled in neighboring to the case 101 in figs. 2, 13A-13B) is also disclosed for the benefits of achieving an improvement of the sound pickup device by avoiding the unwanted air flow that could affect performance of the microphone without absorbing wanted sound energy (para 43, para 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the acoustic obstacle and the sound-absorbing material disposed near the acoustic obstacle, as taught by Kimura, to the acoustic obstacle in the sound pickup device, as taught by Ibaraki, for the benefits discussed above.
Claim 21 has been analyzed and rejected according to claims 13, 12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654